464 F.2d 1038
Harold E. SIMON, Plaintiff-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Defendant-Appellee.
No. 28338 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 28, 1972.

Harold E. Simon, pro se.
Robert L. Shevin, Atty. Gen., James Robert Yon, Asst. Atty. Gen., Tallahassee, Fla., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
Harold E. Simon, an inmate confined on Death Row of the Florida State Prison at Raiford, filed a civil rights complaint seeking injunctive relief against asserted deprivations of Federal constitutional rights resulting from (i) prison censorship of mail that allegedly interfered with his right of free access to the courts, (ii) allegedly unreasonable restrictions on the use of law books and other legal materials, including screening and censorship of court opinions by prison officials, and (iii) restrictions on showering, exercise and other privileges that allegedly constituted cruel and unusual punishment within the prohibition of the Eighth Amendment.


2
We vacate the District Court's order summarily dismissing the complaint and remand for further proceedings consistent with our opinion in Williams v. Wainwright, 5 Cir., 1972, 461 F.2d 1080 and companion cases.


3
Vacated and remanded.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I